OPINION ON PETITION FOR REHEARING
GARRARD, Judge.
Montgomery Ward, Inc. has petitioned for rehearing asserting inter alia that we misstated the record concerning its response when the court permitted the plaintiffs to call Dr. Bonjean to testify in person rather than by deposition. Ward points out that our opinion stated that it could have moved for a continuance if it was surprised by the court's ruling, but it did not do so. Ward did indeed request a continuance, and we hereby amend our decision to so reflect.
The misstatement was not material, however, since no argument was presented urging and demonstrating that the court abused its discretion in denying the continuance.
In all other respects the petition for rehearing is denied.
HOFFMAN, P.J., and CHEZEM, J., concur.